DETAILED CORRESPONDENCE
This Office Action is in response to communications filed 10/20/201
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended claims 1, 8, and 15.
Claims 1-20 are presented for examination.




	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. Pre-Grant Publication 2015/0287072 (hereinafter Golden) in view of Barrand et al. Pre-Grant Publication 2015/0341747 (hereinafter Barrand).
In the alternative, claims 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. Pre-Grant Publication 2015/0287072 (hereinafter Golden) in view of Barrand et al. Pre-Grant Publication 2015/0341747 (hereinafter Barrand) and further in view of Allen et al. US Patent 11,216,869 (hereinafter Allen). 
Note: Although the two above listed §103 rejections are each their own different and distinct rejections, they do happen to share a significant amount of overlap with one another.  Because of this, they are better understood as being discussed together, rather than each separately in their own individual sections.  Starting after this note, will begin the analysis pertaining to the §103 rejections of independent claims 1, 8, and 15 as being obvious in view of prior arts Golden and Barrand.  Then directly following, is the analysis pertaining specifically to the separate §103 rejections of independent claims 1, 8, and 15 as being obvious in view of prior arts prior arts Golden, Barrand, and Allen.  The dependent claims are listed afterward.
In reference to independent claims 1, 8 and 15, Golden teaches:
[claim 1] a computer-implemented method comprising... 
[claim 8] a system comprising: a memory (paragraphs 0005; and 0015-0017); and at least one hardware processor couple to the memory and comprising instructions that cause the system to perform operations (paragraphs 0005; and 0015-0017) comprising…
[claim 15] a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (paragraphs 0005; and 0015-0017) including…
Golden teaches receiving a selection of a paint on a map image presented in a graphical user interface, the point on the map image identifying a location of interest (paragraphs 0004; 0028; 0035-0038; 0043-0045; 0049; 0050; and 0113); generating, by one or more processors, a geo-fence based on the selection of the point that identifies the location of interest, the geo-fence comprising a boundary that encompasses a first region that includes the location of interest (paragraphs 0004; 0037; 0043-0045; and 0050); dividing the first region encompassed by the geo-fence into a set of cells, each cell among the set of cells representing a portion of the first region (paragraphs 0004; 0005; 0036; 0037; and 0088).
Golden teaches detecting, by one or more processors, a plurality of requests from one or more devices located within one or more cells from among the set of cells that form the first region, a portion of the plurality of requests including messages that comprise media content associated with the location of interest, the media content comprising a media overlay (paragraphs 0002 – “presenting information associated with discrete geographical areas and/or delivering content based on such information”; 0050 – “the data can include real time, weather, social media, social networks, news, content, location features, POI, tagging, pictures, blogs… etc.”; 0004, 0005, 0030, 0035, 0052, 0062, 0063, 0067 – describes requests from devices from content and includes location information within the cell or grid section); calculating a usage metric of the cell based on [collected data from the subset of the one or more devices in the cell/grid] within the first region over the predefined period of time (paragraphs 0039-0041 – selectively targeting mobiles devices within a particular cell or grid section; 0049, 0050 – collecting relevant data within a particular cell/grid including customer patterns, geo-customer patterns, usage data, location data, and point of interest; 0052-0054, 0062-0064 – optimizing delivery and presentation of content to devices in the particular cell/grid by analyzing the collected data, individual traffic source, impressions made, playback device data, device engagement, metrics, and performance within time parameters collected before or after launch of content campaign within the particular cell/grid to optimize/adjust aspects of the cell/grid); 0062-0064, 0067, and 0072 – “optimization module 115 can collect, receive, log, and/or record any suitable information from the information playback devices,” “optimization module 115 can be configured to directly or indirectly receive location ad requests, results and/or other information from information playback devices 102 via logging results and data,” “optimization module 115 can be configured to receive impressions data, performance data and/or other metrics from the information playback devices,” “optimization module 200 can receive and process data to adjust and/or suggest adjustments to one or more aspects of one or more locations (e.g. cells) within the virtual grid and/or a fixed geo-fence based on performance,” “Examples of data that may be processed by the location optimization module 200 can include one or more of the following: first and/or third party data and/or real-time data, ad unit data results including an location optimization goal, key performance indicators, clients goals, budget goals, optimization goals, campaign results, content results, the campaign locations, any location rules, time, ad results/metrics data,” “Examples of suitable data and/or criteria include: ad unit data results, a location optimization goal (e.g. target only stadiums and/or beaches), budget goal (e.g. daily budget, bulk impression purchase), KPI (key performance indicators) (e.g. campaign life of 5%), time (e.g. noon), ad results/metrics data (e.g. 1% CTR, 5% engagement rate),” “optimization module 115 can include a suitable algorithm to determine an optimized location performance,” “Examples of suitable data include ad unit data including, for example, website/app served, engagement metrics (click-to-______, click to return (CTR), click to call, etc.), connectivity, or information about the location itself comprising at least one of node performance metrics, location performance metrics, location, device, individual traffic source, connection speed and/or ad delivery savings,” “the algorithm(s) can also use prior success from said advertisement or other advertisers in the fixed location in a similar vertical category,” “Additional examples of suitable data include historical results, categorical notes, creative performance, time parameters, location, device, individual traffic sources, connection speed, and campaign propensity algorithm performance and selection”); adjusting the boundary of the geo-fence to encompass [or remove] a second region that includes the location of interest based on the usage metric and locations of the one or more cells from among the set of cells within the first region (paragraphs 0052-0054, 0057, 0062-0064, 0066-0068, 0072, 0077 – see previous discussion above; 0107, 0113, and 0115 - examples).  Golden does not specifically teach determining a distribution of a subset of the one or more devices located within the one or more cells based on the portion of the plurality of requests that include the media content associated with the location of interest over a predefined period of time in response to the detecting the plurality of requests from the one or more devices located within the one or more cells; or calculating a usage metric of the cell based on the distribution of devices.  Barrand teaches detecting, by one or more processors, a plurality of requests from one or more devices located within one or more cells from among the set of cells that form the first region, a portion of the plurality of requests including messages that comprise media content associated with the location of interest (paragraphs 0006, 0027 – “It can be determined when and where these "hot spots" for launching client applications may be, by tracking the content consumption of other users… content consumption can be measured based on a number of statistics, including, but not limited to, amount of data usage, any interaction between the user and device, the number of opened or executed client applications, the number of people using their phones for any task, the number of new pages requested by mobile devices, the number of launched web browsers, the number of ad requests from applications or browsers, or any combinations thereof”; 0035-0037, 0043, 0057, 0064, 0075 – monitoring and mapping data such as received requests from user/mobile devices within a particular cell/grid; 0061 – “Content server 250 may be configured to receive a request including the current geographic location of user device 210a, 210b, or 210c from message server 240 and send appropriate targeted content to message server 240 after determining whether the received geographic location corresponds to a geo-fence associated with targeted content”); determining a distribution of a subset of the one or more devices located within the one or In some embodiments, content consumption may be measured as the number of mobile devices present… measured based on data usage… measured by interaction between the user and device, including, for example, amount of content creation, the number of opened or executed client applications, the number of people using their phones for any task, the number of new pages requested by mobile devices, the number of launched web browsers, the number of ad requests from application or browsers, input and/or touch frequency, number of consumers commenting, tweeting, posting to websites and/or apps, number of comments, tweets, or posts, or any combinations thereof” and “A geographic area having a threshold level of content consumption could be designated when any means of measuring content consumption reach a minimum level per a unit of area over a certain segment of time”; 0027 – “It can be determined when and where these "hot spots" for launching client applications may be, by tracking the content consumption of other users… content consumption can be measured based on a number of statistics, including, but not limited to, amount of data usage, any interaction between the user and device, the number of opened or executed client applications, the number of people using their phones for any task, the number of new pages requested by mobile devices, the number of launched web browsers, the number of ad requests from applications or browsers, or any combinations thereof”; 0028 -- ”A geographic area having a threshold level of content consumption could be designated when any means of measuring content consumption (including those listed above) reaches a minimum level per unit of area over a predetermined segment of time”; 0035 -- “map 100 indicates the geographic locations of a user device 110a, a user device 110b, and a user device 110c”; 0036 – “the visual representation may also be a heat map, in which, for example, if there are between 100 and 200 advertisement requests within a square mile, that area will be red, but if there are between 50-100 advertisement requests within another square mile then that area may be purple or if between 0-50 advertisement requests that area will be blue… Content consumption may also be represented by varying a size of indicia”; 0037 – “content consumption may be determined and measured in any way, including but not limited to, amount of content creation, the number of opened or executed client applications, the number of people using their phones for any task, the number of new pages requested by mobile devices, the number of launched web browsers, the number of ad requests from application or browsers, input and/or touch frequency, number of consumers commenting, tweeting, posting to websites and/or apps, number of comments, tweets, or posts, the number of people using their phones for any task, the number of launched web browsers, the number of ad requests from application or browsers, or any combinations thereof”; 0038 – “a grid system as shown in the lower left corner of FIG. 1B may be set up to determine which geographic areas currently have a threshold level of content consumption… each grid may represent a certain area… If a specific area currently has a threshold level of content consumption, for example twenty client applications open within 50 m2, a dynamic geo-fence may be created to contain this area”; 0039 – “the geographic area currently with a threshold level of content consumption and the resulting dynamic geo-fence may take any shape based on density”; 0043 – “it should be noted that the techniques disclosed herein are not limited to push notifications and that these techniques may be applied with any type of messaging scheme or protocol used to deliver message notifications to user devices 110a, 110b, and 110c… any of user devices 110a, 110b, or 110c may be configured to request (or "pull") pending notification messages from the message server via the mobile communication network”; paragraphs 0061 – “Content server 250 may be configured to receive a request including the current geographic location of user device… and send appropriate targeted content to message server 240 after determining whether the received geographic location corresponds to a geo-fence associated with targeted content”; 0064; 0069 – “If the current geographic location of user device 410 is determined (e.g., by content server 450) to be within a geo-fence associated with targeted content, content server 450 may provide the application server 430 with targeted content associated with that geo-fence to be displayed”; 0073 – “If the response from content server 450 indicates that the updated location is within a geo-fence associated with targeted content, the content server 450 can provide or the message server 440 may query the content server 450 for targeted content associated with the geo-fenced area. Content server 450 may send the targeted content to the application server 430 for delivery within any launched client application”; 0074-0079 – describes overall process of monitoring and mapping hotspots based on data such as user device requests and content consumption for a particular cell/grid during a certain period of time, and based on meeting or not meeting a threshold adjusting the size of the cell/grid to increase size including regions around the cell/grid, or reducing size removing regions inside the cell/grid; 0082 – “determining whether a current geographic location of the mobile device is within a geo-fence associated with targeted content… If it is determined in step 726 that the current geographic location of the mobile device is within a geo-fence associated with targeted content, method 700 may proceed to step 728, which includes retrieving targeted content associated with the geo-fence from the content server”; and Figs. 1A, 1B, and 6); calculating a usage metric of the cell based on the distribution of the subset of the one or more devices within the first region over the predefined period of time (paragraphs 0005; 0006; 0027; 0035-0039; 0042; 0043; 0061; 0074-0079; and Fig 6 – see previous discussion notes above for these paragraphs); adjusting the boundary of the geo-fence to encompass a second region that includes the location of interest based on the usage metric and locations of the one or more cells from among the set of cells within the first region (paragraphs 0005; 0006; 0027; 0035-0039; 0042; 0043; 0061; 0074-0079; and Fig 6 – see previous discussion notes above for these paragraphs). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included calculating metrics and adjusting the size of the boundary of the geofence so that surrounding areas can be included and targeted as well (or excluded if decreasing in size).  The optimization module in the system of Golden is designed so that the adjustments can be done without altering size, or altering to 
With respect to the specific limitation “the media content comprising a media overlay,” it is Examiner’s position that prior art Golden does teach this.  For instance, in paragraphs 0014, 0050, and 0051 Golden describes “pinpoints” on maps, which are essentially overlays on an image of a map.  In addition, Golden indicates “tagging” pictures, and does so in the context of social media such as 
Although Examiner’s position is that Golden in view of Barrand does teach all of the limitations, Examiner does recognize that prior art Golden does not describe this as explicitly as it could be.  Therefore, separately and in addition, claims 1, 8, and 15 are also rejected as being obvious in view of Golden, Barrand, and Allen.  Prior art Allen is explicit in describing wherein “the media content compris[es] a media overlay.”  (see at least column 2, line 41 to column 3, line 9; and column 6, lines 6-25).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included wherein the media content comprises a media overlay, as utilizing this information would help to determine the location of the image/content.
Note Regarding Prior Art Allen: Applicant’s invention and prior art Allen are each listed as having the same assignee Snap Inc.  However, prior art is still considered valid for at least because Allen was filed more than a year before Applicant’s earliest priority date, Allen was published prior to Applicant’s earliest priority date, and prior art Allen and Applicant’s invention do not share any common inventors.
In reference to claim 2, Golden and Barrand [and/or Golden, Barrand, and Allen] teach the computer-implemented method of claim 1.  Golden teaches receive campaign information that includes a duration and media content; calculating a value of the geo-fence based on the campaign information and the predicted usage metric; and assigning the value to the geo-fence (paragraphs 0043; 0045; 0047; 0053; 0054; 0057; 0063; 0068; and 0077).  Golden does not specifically teach calculating a metric based on a size of the geo-fence.  Barrand teaches further comprising: calculating a predicted usage metric of the geo-fence based on at least the usage metric of the cell, and a size of the geo-fence; receive information that includes a duration and media content; calculating a value of the geo-fence based on 
In reference to claim 3, Golden and Barrand [and/or Golden, Barrand, and Allen] teach teach the computer-implemented method of claim 2.   Barrand teaches wherein the value of the geo- fence includes a value per period of time, wherein the period of time is determined based on the predicted usage metric (paragraphs 0006; 0042; and 0064).
In reference to claim 4, Golden and Barrand [and/or Golden, Barrand, and Allen] teach teach the computer-implemented method of claim 2.  Golden teaches wherein the value of the geo- fence includes a value per device that is exposed to a campaign defined by the campaign information (paragraphs 0043; 0045; 0047; 0053; 0054; 0057; 0063; 0068; and 0077).
In reference to claim 5, Golden and Barrand [and/or Golden, Barrand, and Allen] teach the computer-implemented method of claim 1.  Barrand teaches wherein the media content identifies the location of interest (paragraphs 0006; 0042; and 0064).
In reference to claim 6, Golden and Barrand [and/or Golden, Barrand, and Allen] teach the computer-implemented method of claim 1.  Golden teaches wherein the media content includes image data, audio data, video data, and media overlays (paragraph 0014).
In reference to claim 9, Golden and Barrand [and/or Golden, Barrand, and Allen] teach the system of claim 8.  Golden teaches receive campaign information that includes a duration and media content; calculating a value of the geo-fence based on the campaign information and the predicted usage metric; and assigning the value to the geo-fence (paragraphs 0043; 0045; 0047; 0053; 0054; 0057; 0063; 0068; and 0077).  Golden does not specifically teach calculating a metric based on a size of the geo-fence.  Barrand teaches further comprising: calculating a predicted usage metric of the geo-fence based on at least the usage metric of the cell, and a size of the geo-fence; receive information that includes a duration and media content; calculating a value of the geo-fence based on the information 
In reference to claim 10, Golden and Barrand [and/or Golden, Barrand, and Allen] teach the system of claim 9. Barrand teaches wherein the value of the geo- fence includes a value per period of time, wherein the period of time is determined based on the predicted usage metric (paragraphs 0006; 0042; and 0064).
In reference to claim 11, Golden and Barrand [and/or Golden, Barrand, and Allen] teach the system of claim 9. Golden teaches wherein the value of the geo- fence includes a value per device that is exposed to a campaign defined by the campaign information (paragraphs 0043; 0045; 0047; 0053; 0054; 0057; 0063; 0068; and 0077).
In reference to claim 12, Golden and Barrand [and/or Golden, Barrand, and Allen] teach the system of claim 8.  Barrand teaches wherein the media content identifies the location of interest (paragraphs 0006; 0042; and 0064).
In reference to claim 13, Golden and Barrand [and/or Golden, Barrand, and Allen] teach the system of claim 8.  Golden teaches wherein the media content includes image data, audio data, video data, and media overlays (paragraph 0014).
In reference to claim 16, Golden and Barrand [and/or Golden, Barrand, and Allen] teach the non-transitory machine-readable storage medium of claim 15.  Golden teaches receive campaign information that includes a duration and media content; calculating a value of the geo-fence based on the campaign information and the predicted usage metric; and assigning the value to the geo-fence (paragraphs 0043; 0045; 0047; 0053; 0054; 0057; 0063; 0068; and 0077).  Golden does not specifically teach calculating a metric based on a size of the geo-fence.  Barrand teaches further comprising: calculating a predicted usage metric of the geo-fence based on at least the usage metric of the cell, and a size of the geo-fence; receive information that includes a duration and media content; calculating a 
In reference to claim 17, Golden and Barrand [and/or Golden, Barrand, and Allen] teach the non-transitory machine-readable storage medium of claim 16.  Barrand teaches wherein the value of the geo- fence includes a value per period of time, wherein the period of time is determined based on the predicted usage metric (paragraphs 0006; 0042; and 0064).
In referene to claim 18, Golden and Barrand [and/or Golden, Barrand, and Allen] teach the non-transitory machine-readable storage medium of claim 16.   Golden teaches wherein the value of the geo- fence includes a value per device that is exposed to a campaign defined by the campaign information (paragraphs 0043; 0045; 0047; 0053; 0054; 0057; 0063; 0068; and 0077).
In reference to claim 19, Golden and Barrand [and/or Golden, Barrand, and Allen] teach the non-transitory machine-readable storage medium of claim 15.  Barrand teaches wherein the media content identifies the location of interest (paragraphs 0006; 0042; and 0064).
In reference to claim 20, Golden and Barrand [and/or Golden, Barrand, and Allen] teach the non-transitory machine-readable storage medium of claim 15. Golden teaches wherein the media content includes image data, audio data, video data, and media overlays (paragraph 0014).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden in view of Barrand and further in view of Official Notice [and/or Golden in view of Barrand and further in view of Allen and Official Notice].
In reference to claim 7, Golden and Barrand [and/or Golden, Barrand, and Allen] teach the computer-implemented method of claim 1.  Golden does not specifically teach wherein the message includes an ephemeral message.  Official Notice is taken that it is old and well known in the art to have ephemeral messages.  For example, the main draw point of the popular social media messaging app, 
In reference to claim 14, Golden and Barrand [and/or Golden, Barrand, and Allen] teach the system of claim 8.  Golden does not specifically teach wherein the message includes an ephemeral message.  Official Notice is taken that it is old and well known in the art to have ephemeral messages.  For example, the main draw point of the popular social media messaging app, Snapchat, is its use of ephemeral messages.  The release date of Snapchat was in 2011.  It would have been obvious for one of ordinary skill in the art at the time of Applicant’s filing to have used ephemeral messaging if one wanted to have a more transient and less permanent messaging style.  It would also be easy to implement and get users on board with it, because many users are already accustomed to ephemeral messaging due to Snapchat.

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
With respect to Applicant’s arguments pertaining to the §103 rejections:
Please see the new analysis and discussion in the §103 section above.  It is believed this addresses all of Applicant’s arguments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. US Patent 8,688,519
[from previous Office Action] Lin teaches determining a total number of messages transmitted from within the cell that include the media content associated with the location of interest over a predefined period of time, in response to the detecting the message that includes the media content associated with the location of interest from the device located within the cell; calculating a usage metric of the cell based on the total number of messages transmitted from the cell that include the media content associated with the location of interest over the predefined period of time (column 2, lines 5-29; column 5, line 52 to column 7, line 22; and Figs. 2A and 2B).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD G REINHARDT/Examiner, Art Unit 3682